Title: To Thomas Jefferson from William Stephens Smith, 5 December 1786
From: Smith, William Stephens
To: Jefferson, Thomas



Dr. Sir
London Decr. 5th. 1786.

Inclosed are the Copies of the Letters which you requested in one of yours. I have no tolerable excuse to offer for not sending them before and I cannot yet tell a——without a qualm of conscience. Mrs. Smith I suppose is disposed to open a Corespondence, as she requests me to forward a note addressed to you. I am too Gallant a H——d to enquire of the contents, as it is sealed. I also send those parts of newspapers which will explain to you the Commotion in the Eastern Continent, and the rising of the Commercial Convention, without entering on business. The papers sent by Mr. Jay I suppose will inform you of the expectation of a General Indian War and that Congress are raising troops on that ostensible Ground and for that ostensible reason. How they mean to employ 2 Companies of Dragoons of 120 Rank and File in this service I am not yet informed. Be pleased to put the question to our freind the Marquis and ask him if he was going against Indians in what manner he would employ this Horse, or whether he would not exchange them for 60 Virginia rifle men.—I am apprehensive you are out of  all patience with Mr. Neele. I was with him the day before yesterday, and desired that when it was finished (which will be in the course of the week) that he would send it to me, with a Letter containing the reasons why so much more time has been expended than (at first) he supposed necessary, which I proposed forwarding to you. I send you one pr. of Slippers, the other will appear by the next conveyance. Your Buff-cotton Vest and Breeches, I sent by a young Bostonian some time past. The Bearer Dr. Gibbons conveys the Casemier. Not having any Letters on my file unanswered, I shall not trouble you further. I am with my usual respect & esteem Your Excellency’s most. obedt. Humble Servt.,

W. S. Smith

